Citation Nr: 0016938	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  99-06 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran had active service from May 
1943 to September 1945.  The veteran presented testimony 
before the undersigned Board member during a 
videoconferencing hearing on August 17, 1999.


REMAND

During his hearing, the veteran reported that he was 
currently receiving routine treatment and medication for a 
respiratory disorder at a local VA facility.  The records are 
not associated with the claims folder, and there is no 
indication that any attempt has been made to obtain them.  
Also, the veteran has indicated that he has received 
treatment for his respiratory disorder from private doctors, 
but he has not submitted these records.  

The VA is deemed to have constructive knowledge of VA 
facility records and, in this case, has actual knowledge of 
the existence of these records.  As such, they are considered 
to be evidence which is of record at the time any decision is 
made and should be associated with the claims file.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error....").

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should notify the veteran that 
he may obtain and submit any private 
medical records which he would like 
considered in connection with his claim 
for service connection for a respiratory 
disorder.

2.  The veteran should be asked to 
identify any VA facilities where he has 
received treatment for a respiratory 
disorder.  The RO should attempt to 
obtain and associate with the claims file 
pertinent medical records from these 
facilities.

3.  The RO should then again consider 
the issue of entitlement to service 
connection for a respiratory disorder.  
If any benefits sought remain denied, 
the veteran and his representative 
should then be furnished with a 
supplemental statement of the case and 
be afforded the applicable opportunity 
to respond before the record is returned 
to the Board for further review. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



